Citation Nr: 0801550	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus, Type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The Board notes that in the December 2007 Informal Hearing 
Presentation, the veteran's representative indicated that the 
veteran wished to pursue a claim of entitlement to service 
connection for erectile dysfunction, to include as secondary 
to his service-connected diabetes mellitus, Type II.  This 
matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claims.

On the veteran's VA Form 9, received in June 2005, he 
indicated that he wished to have a hearing with a member of 
the Board as well as a decision review officer hearing.  
While the veteran was scheduled for a hearing on July 13, 
2005, only a decision review officer informal conference 
report was associated with his claims folder.  The report 
indicates that the veteran would attempt to obtain medical 
evidence supporting his contention and that the file would be 
held for 60 days, pending his reply.  If no evidence was 
received, the case would be sent to his representative for 
preparation of a written statement.  No additional evidence 
was submitted by the veteran.  There is no evidence in the 
record that notes the veteran's wish to withdraw his request 
for a Board hearing, although it can be inferred that he 
withdrew his request for a decision review officer hearing..  
As such, this claim must be remanded to afford the veteran a 
Board hearing.

Accordingly, the case is REMANDED for the following action:

The claims on appeal are remanded to the 
AMC/RO to schedule the veteran for a 
videoconference or travel Board hearing 
before a member of the Board, whichever 
he selects.  Thereafter, the case should 
be returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

